Daly, J.,
dissenting. The question before us is whether the parking lot, where the defendant was arrested, is “open to public use,” thus bringing the lot within the meaning of General Statutes § 14-227a (a). The role of the courts in cases of statutory construction is limited and, as the majority correctly stated, “we cannot read provisions into legislation.” The legislative history and related statutes, however, help eliminate any ambiguity in the statute. Accordingly, I dissent.
*649“It is basic, of course, that a statute is to be construed as a whole and that the words used therein must be interpreted in their plain and ordinary meaning ‘unless the context indicates that a different one was intended.’ Caldor, Inc. v. Heffernan, 183 Conn. 566, 570, 440 A.2d 767 (1981). If the language of the statute is clear and unambiguous, it is assumed that the words themselves express the intention of the legislature and there is no room for judicial construction. Mazur v. Blum, 184 Conn. 116, 118-19, 441 A.2d 65 (1981); Aaron v. Conservation Commission, 183 Conn. 532, 548, 441 A.2d 30 (1981); Doe v. Manson, 183 Conn. 183, 186, 438 A.2d 859 (1981). ‘When legislation contains a specific definition, the courts are bound to accept that definition.’ (Citations omitted.) International Business Machines Corporation v. Brown, 167 Conn. 123, 134, 355 A.2d 236 (1974); Toll Gate Farms, Inc. v. Milk Regulation Board, 148 Conn. 341, 347, 170 A.2d 883 (1961). ‘Where a statute does not define a term, it is appropriate to look to the common understanding expressed in the law and in dictionaries.’ Doe v. Manson, supra; Ziperstein v. Tax Commissioner, 178 Conn. 493, 432 A.2d 129 (1979). In applying the usual and accepted meaning to words not defined in a statute where to do so, as here, comports with the statutory purpose, one court stated that ‘[w]e derive the words’ usual and accepted meanings from sources presumably known to the statute’s enactors, such as their use in other legal contexts and dictionary definitions.’ Commonwealth v. Zone Book, Inc., 372 Mass. 366, 369, 361 N.E.2d 1239 (1977).” Johnson v. Manson, 196 Conn. 309, 316-17, 493 A.2d 846 (1985), cert. denied, 474 U.S. 1063, 106 S. Ct. 813, 88 L. Ed. 2d 787 (1986).
The issue in this case involves the definition of the phrase “open to public use.” Unlike the term “parking lot,” which is defined in § 14-212 (5), the legislature has not provided us with a definition of “open to *650public use.” A commonly understood meaning of the word “open” is “free to be entered and used.” Webster, New World Dictionary (1979). The term “public use” is defined to mean: “The use of a premises by the public at large, that is, the general unorganized public, rather than by one person, a limited number of persons, or a restricted group.” Ballentine’s Law Dictionary. If the majority were to apply the common ordinary meanings of “open” and “public use,” the result would have been that the Midas parking lot was covered by the DUI statute. It is clear that the parking lot falls within the scope of the statute because its users were unorganized and members of the public at large.
In addition to looking at the dictionary definition for the commonly understood meanings, courts may also look at the common understanding as expressed in case law. Ziperstein v. Tax Commissioner, 178 Conn. 493, 500, 423 A.2d 129 (1979). The majority relies on Oxford v. Beacon Falls, 183 Conn. 345, 347, 439 A.2d 348 (1981), wherein our Supreme Court premised its holding on Laurel Beach Association v. Milford, 148 Conn. 233, 235-36, 169 A.2d 748 (1961). Laurel Beach held (p. 336): “The general test of public use is the right of the public to receive and enjoy the benefit of the use.” The majority fails to apply this rationale to this case. Applying the above test to the facts presented clearly demonstrates that the Midas parking lot is open to public use. The Midas lot implicitly permits and encourages members of the general public to enter, to park their cars, and to engage in business with Midas. In that way, the public is invited to enjoy the benefit of the parking lot.
The majority asserts that the parking lot in this case is “logically” distinguishable from malls and other shopping center parking lots because the Midas lot is restricted to use by a discrete class. It is difficult, how*651ever, to understand the exact parameters of the discrete class to which the majority refers.
Moreover, there is nothing in the record that indicates that the restriction is ever enforced.1 The result attained by the majority renders § 14-227a (a) inapplicable to parking lots owned by single businesses, a lone bar for example or a grocery store, but applicable in lots owned by two or more businesses. Such a result is clearly illogical.
Finally, courts are required to read the statute in light of its purpose. Clearly our statutory prohibition against DUI is intended to protect the public from drunken drivers. Hickey v. Commissioner of Motor Vehicles, 170 Conn. 136, 139, 365 A.2d 403 (1976) (legislature enacted motor vehicle statutes for protection of lives and property of citizens). When the plain language of § 14-227a is read in light of this purpose, the statute clearly applies to parking areas such as the Midas lot, where members of the general public and their vehicles are vulnerable to the danger of drunken drivers.
The plain language of § 14-227a demonstrates the legislature’s intent to curb drinking and driving, as well as to protect members of the public, who are the potential victims. In 1971, the legislature reached out to protect the public by having parking lots which hold ten or more cars fall within the scope of § 14-227a, regard*652less of whether the area is publicly or privately owned. The statutory language must be construed to effectuate this purpose. Frazier v. Manson, 176 Conn. 638, 642, 410 A.2d 475 (1979); Breen v. Department of Liquor Control, 2 Conn. App. 628, 481 A.2d 755 (1984). The majority’s view that the Midas parking lot does not fall within the scope of § 14-227a frustrates this legislative purpose.
The legislative history of the statute is helpful in construing the statute. State v. West, 192 Conn. 488, 494, 472 A.2d 775 (1984); State v. Giorgio, 2 Conn. App. 204, 209, 477 A.2d 134 (1984). In 1971, the legislature passed House Bill Number 9096, which redefined the scope of General Statutes § 14-227a (1) by reducing the blood alcohol content level above which a person is considered under the influence, (2) by prohibiting DUI in parking lots for ten or more cars, and (3) by raising the minimum fine for first offenders. Statutory construction involves examination of the circumstances surrounding the enactment of the statute. Peck v. Jacquemin, 196 Conn. 53, 64, 491 A.2d 1043 (1985); Dukes v. Durante, 192 Conn. 207, 214-15, 471 A.2d 1368 (1984). Identifying the societal problems which the legislature sought to address may be particularly helpful in determining the true meaning of the statute. State v. Campbell, 180 Conn. 557, 562, 429 A.2d 960 (1980). It is clear that the societal problem the legislature sought to address in General Statutes § 14-227a was public safety in light of the dangers presented by drunken drivers. In carrying out this legislative intent, it is clear that General Statutes § 14-227a was intended to include a parking lot similar to the one in this case.
In addition to examining the societal problem which the legislature sought to address, it is illuminating to examine statements made by members of the legislature in regard to the particular bill. The majority, in footnote 3, quotes a passage by Representative John *653A. Carrozzella. I am unable, however, to come to a conclusion similar to that of the majority after reading it. “Now you know and I know that on such a parking lot, in the shopping centers certainly, a drunken driver is as big a menace if not more in that area than on the public highway.” (Majority opinion, footnote 3, supra, quoting 14 H.R. Proe., Pt. 5,1971 Sess., p. 2365.) The reference to shopping centers appears to be only an example, of “such a parking lot,” rather than a description of the only kind of lot covered by the statute.
On the basis of these reasons, I respectfully dissent.

 Although the majority states that “the defendant presented uncontradicted evidence that the lot was closed to the general public,” the record indicates only that Midas, like many single commercial establishments, had posted signs which stated that the lot was for customers and employees only. There was no evidence that cars were ever ticketed or towed from the area.
Various methods restricting the use of a parking lot to employees can be used which would clearly demonstrate that the lot is not “open to public use,” e.g., a card-activated gate or parking stickers. Such situations would be distinguishable from the parking lot in this case because the lot for “employees only” would not be one into which access by the general public is invited or permitted.